FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAIRO ALEXANDER RAMIREZ-                          No. 09-73946
CARMENDEZ, a.k.a. Man Little,
                                                  Agency No. A097-374-494
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jairo Alexander Ramirez-Carmendez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reconsider the BIA’s prior decision denying his motion to reopen.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reconsider. Valeriano v. Gonzales, 474 F.3d

669, 672 (9th Cir. 2007). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Ramirez-Carmendez’s

motion to reconsider where he did not identify any error of law or fact in the BIA’s

prior decision denying his motion to reopen as untimely. See 8 C.F.R.

§ 1003.2(b)(1), (c)(2)-(3).

      We lack jurisdiction to review the BIA’s July 24, 2007, underlying order

sustaining the Department of Homeland Security’s direct appeal from the

immigration judge’s decision because this petition for review is not timely as to

that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      09-73946